Appeal from an order of the Family Court, Oneida County (James R. Griffith, J.), entered December 30, 2005 in a proceeding pursuant to Family Court Act article 6. The order revoked a suspended judgment and terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
We affirm for reasons stated in the decision at Family Court. We add only that, under the circumstances of this case, the court did not abuse its discretion in denying respondent’s request for an adjournment of the hearing (see Matter of Clarence S., 28 AD3d 1253, 1254 [2006], lv denied 7 NY3d 706 [2006]; Matter of Mark M., 267 AD2d 1045, 1046-1047 [1999]; Matter of Philip Jaye J., 256 AD2d 1201, 1201-1202 [1998]). Present—Martoche, J.P, Smith, Lunn, Fahey and Peradotto, JJ.